DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on July 13, 2021.
Claims 1 and 19 have been amended and are hereby entered.
Claim 20 has been cancelled.
Claims 6 – 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of manufacturing nonwoven cellulose fiber fabric, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 18, 2019.
Claims 1 – 5, 14, 15, and 17 – 19 are currently pending and have been examined. 
This action is made FINAL.


Information Disclosure Statement
The references provided in the Information Disclosure Statements filed on July 29, 2021 have been considered. Signed copies of the corresponding 1449 forms have been included with this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1- 5, 14, 15, and 17 - 19  are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US20090324926A1) and White (US20090186189).
As per claims 1, 14, 15, and 17 – 19, Luo teaches:
A nonwoven cellulose fiber fabric comprising a network of substantially endless fibers and products comprising the same ([Abstract]: “Cellulose filtration products comprising nonwoven meltblown lyocell fiber webs” and [0012] “In the present application the fibers are continuous.”)
Wherein at least 80 mass percent of the fibers have an average fiber diameter in a range between 1 – 40 µm ([0015]: “The nonwoven webs comprise meltblown lyocell fibers of continuous length. In one embodiment the meltblown lyocell fibers in the web have a diameter of from about 3 to about 12 µm.”)
Comprising a plurality of pores delimited between a first plurality of the fibers and all first pores having sizes within a first size range, wherein the first size range is between 3 and 300 µm, wherein the first pores are gaps between the fibers, which gaps are formed by a spinning process of extruding the lyocell spinning solution, forming the substantially endless fiber, and collecting the fibers, and which gaps are homogenously provided over the entire fabric ([0027]: “In one embodiment the largest pore diameter is less than about 300 microns but greater than about 10 microns.”)
Luo does not teach:
A plurality of second pores delimited between a second plurality of the fibers and all second pores having sizes within a second size range, wherein the second size range is 
Wherein the first size range encompasses sizes being smaller than sizes encompassed by the second size range
Wherein the fabric comprises a first fabric portion having the plurality of first pores, and comprises a second fabric portion being different from the first fabric portion and having the plurality of second pores.
White teaches nonwoven cellulose fabrics spun from lyocell ([0007]). White teaches these nonwovens can be used in filters ([0068]), which is the same application as Luo. White further teaches that by hydroentangling the nonwoven web, the material is strengthened ([0047]). White teaches that the hydroentangling process can be varied in different parts of the web to create different densities and web marking effects ([0030]). 
It would have been obvious to one of ordinary skill in the art to hydroentangle the web of Luo resulting in a plurality of second pores larger than the pores produced by meltblowing, wherein the plurality of pores are inhomogeneously provided only over subsections of the fabric, as taught by White, motivated by the desire to predictably improve the strength of the nonwoven web ([0047]) and to provide different web densities and marking effects ([0030]).  Note that the hydroentangling of the webs of Luo would create pores of a larger size than that originally produced by the meltblowing, as claimed. As the meltblowing pores range up to 300 µm, in order to obtain entangled fibers while maintaining the filtration properties of the resulting fabrics, it would have been obvious to hydroentangle and perforate the web with pores within the 
As per claims 2 – 4, Luo further teaches:
Wherein the plurality of first pores are suitable for retaining and/or releasing first particles: ([0031] Table 4 shows the largest pore diameter and average pore diameters of the produced lyocell fibers. Specifically, example 3 teaches fiber webs with largest pore diameters of 271µm. Based on this, it would naturally follow that particles smaller than the pore size, including 0.5µm – 270µm, which fall within the claimed size range of claim 4, would be able to both enter and leave the pores.  Note that no particles are actually claimed.)
As per claim 5, Luo teaches:
Fibers having a copper content of less than 5 ppm and/or a nickel content of less than 2 ppm: (As the process of Luo does not require nickel or copper, it would naturally follow that these metals are not present in the end fibers.)

Response to Amendments
Applicant’s amendments to the claims, filed July 13, 2021, caused the withdrawal of the rejection of claims 1 – 5, 14, 15, and 17 – 20 under 35 U.S.C. 112(a) as failing to comply with the written description requirement as set forth in the office action mailed March 17, 2021.
Applicant’s amendments to the claims, filed July 13, 2021, caused the withdrawal of the rejection of claims 1 – 5, 14, 15, and 17 – 20 under 35 U.S.C. 112(b) as indefinite as set forth in the office action mailed March 17, 2021.
Response to Arguments
Applicant's arguments filed July 13, 2021, have been fully considered but they are not persuasive.
Applicant argues that White does not disclose that pore-formation nor perforation is done by hydroentanglement. Examiner respectfully disagrees. White teaches the hydroentangling step (d) is preferably performed along with step (f) which allows for perforating the web ([0028 – 0030]). 
Applicant argues that White does not disclose any pore size, including a pore size of 300 microns to 5 mm as claimed. Examiner respectfully disagrees. As discussed in the Interview on June 10, 2021, and as commonly understood, hydroentanglement involves passing highly pressured jets of water through fabric to further entangle the fibers and strengthen the web, among other benefits. Hydroentanglement would necessarily result in larger pores than those originally found in the nonwoven fabric as punching water through the fabric with diameters smaller than that of the largest pores would not entangle any fibers.
Applicant argues that White does not disclose that second pores are distributed inhomogeneously over the fabric as claimed. Examiner respectfully disagrees. White teaches that the hydroentangling process can be varied in different parts of the web ([0030]), which would create the inhomogenous distribution as claimed. 

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789